UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 4 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Hermes Jets, Inc. (Exact name of registrant in our charter) Nevada 26-3670551 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2533 North Carson Street, Suite 4621 Carson City, NV 89706 (Address of principal executive offices) (Zip Code) Registrant’s telephone: +1/775/887-4560 CORPORATE ADMINISTRATIVE SERVICES, INC. 1955 Baring Blvd., Sparks, NV89434 + 1/775/358-1412 [Name, address and telephone number of Agent for Service] Approximate date of commencement of proposed sale to the public: As soon as practicable from time to time after this Registration Statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering.  If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer  Accelerated Filer  Non-accelerated filer  Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee [1] [2] Common Stock offered by our Selling Stockholders [3] $ $ $ TOTAL $ $ $ (1) Estimated in accordance with Rule 457(a) of the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee based on recent prices of private transactions. (2) Calculated under Section 6(b) of the Securities Act of 1933 as .0000713 of the aggregate offering price. (3) Represents shares of the registrant’s common stock being registered for resale that have been issued to the selling shareholders named in this registration statement. We hereby amend this registration statement on such date or dates as may be necessary to delay our effective date until we will file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. -1- PROSPECTUS HERMES JETS, INC. 492,300 Shares of Common Stock Selling shareholders are offering up to 492,300 shares of common stock. The selling shareholders will offer their shares at $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. Prior to this offering, there has been no market for our securities. Our common stock is not listed on any national securities exchange, the NASDAQ stock market or the Over the Counter Bulletin Board. There is no assurance that our securities will ever become qualified for quotation on the OTC Bulletin Board. There is no assurance that the selling shareholders will sell their shares or that a market for our shares will develop even if our shares are quoted on the OTC Bulletin Board. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is July 28, 2010. -2- TABLE OF CONTENTS SUMMARY INFORMATION 4 RISK FACTORS 6 SPECIAL INFORMATION REGARDING FORWARD LOOKING STATEMENTS 12 USE OF PROCEEDS 12 DETERMINATION OF OFFERING PRICE 12 DILUTION 12 SELLING SECURITY HOLDERS 13 PLAN OF DISTRIBUTION 15 LEGAL PROCEEDINGS 16 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS 16 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 17 DESCRIPTION OF SECURITIES 18 INTEREST OF NAMED EXPERTS AND COUNSEL 19 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES 19 DESCRIPTION OF BUSINESS 19 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND 24 RESULTS OF OPERATIONS 25 DESCRIPTION OF PROPERTY 27 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSON 27 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 27 EXECUTIVE COMPENSATION 29 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 30 FINANCIAL STATEMENTS 31 -3- SUMMARYINFORMATION You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization Hermes Jets, Inc. is a Nevada corporation formed on September 11, 2008. Our U.S. address is 2533 North Carson Street, Suite 4621, Carson City, NV 89706; Phone: +1/775/887-4560, Fax: +1/775/883-2384. Business It is our hope that our major business activity will be the global brokerage of executive aircraft to corporations, institutions and wealthy private individuals. We hope to act as an air charter broker for business and private jets by connecting travelers with executive aircraft that are independently owned and operated by third party companies or individuals.However, we have not completed all steps necessary to commence operations and have not yet generated any revenues, as described below.Further, as of the date of this registration statement, we only have sufficient cash to continue operations for two months. In order to secure the necessary funds to complete the start-up stage and commence generating revenues, our principal shareholder Agromerkur AG has orally agreed to loan on a non-interest bearing demand basis fund to main operations at the current level for nine months thereafter. We will not be able to complete these tasks without additional loans from our principal shareholder Agromerkur AG or until we raise the necessary additional funds from other sources. If our principal shareholder does not loan us funds and we experience any delay in raising funds from other sources, none of which we have identified, it will cause a corresponding delay in the date before we anticipate we will generate operational revenues. We hope to provide our customers with convenient, comfortable and safe business and private jet travel by matching customers’ flight requirements with independent aviation aircraft operators. As we have not started our operations yet, we have not entered into any broker agreements with clients, so far, or generated any revenue. In order to do so, we estimate costs of $150,000 to $200,000 to finance our early operational work. The conditions of being able to enter into brokerage agreements with clients include completion of our web-based brokerage platform and resource database, the set-up of our first local customer relationship office, the engagement of operational staff in the fields of marketing and sales and supplier management and some initial advertising and sales promotion. This start-up budget includes the initial one-time investment cost of about $30,000 to $50,000 for the completion of our web-based brokerage platform and supplier database. We estimate the annual cost to maintain the IT and telecommunications infrastructure to support our brokerage platform,is approximately $15,000 per year after it is established. This yearly cost may increase depending on the further need for extension and maintenance of the systems. We anticipate that we will complete the first start-up tasks within the next three to six months and begin to generate first operational revenue from the first quarter in 2011 onwards. As of today we have completed the first part of our corporate website which allows our clients to submit travel inquiries, inquire about airplane availability and request related price quotes.Due to the current website, we have already received first customer inquiries and inquiries from air carriers who expressed their interest in collaboration with our company. Based on this starting position we expect to close the first sales-agent agreements by the end of the third quarter in 2010, start marketing the brokerage of flight capacities during the fourth quarter in 2010 and to generate first revenues from sale of flight capacity only from first quarter in 2011 onwards. In order to be able to market our other services “All-inclusive travel packages” and “Empty leg charter management services” we will need to fully complete our IT/database and office structure and extend our supplier and sales representative network. As of today, we expect a total time frame of nine to twelve months to complete these additional start-up tasks and therefore expect further revenues from sales of our additional services from the second and third quarter in 2011 onwards. Because or the current interest in our business from potential customers and operators described above and because we believe that our principal shareholder will make these funds available, we believe our estimate of being able to generate operational revenue from the sale of flight capacity from the first quarter in 2011 onwards is realistic.All market or best practice rates referred to in this registration statement are based upon management’s understanding of the industry. Further , since our inception, we have been involved in significant continuous organizational activities to implement our business plan and build up our business by, among other activities: · Developing and implementing a web-based booking and charter tool that allows interested clients to submit travel inquiries, inquire about airplane availability and request related price quotes. o As of the date of this registration statement, we have completed the first part of our corporate web presence featuring the booking tool allowing our clients to submit travel inquiries, inquire about airplane availability and request related price quotes. The development of this first basic version of our web presence cost approximately $11,750, of which $660 was paid initially and $462 is to be paid on a monthly basis during the next 24 months. During the next three months we will complete our online supplier database which will present profiles of operators, airplanes and flight-staff, as well as add-on service suppliers. We will also complete the client section, providing direct client access, client account information and several payment tools. For this second part of our web-based booking and charter tool, we estimate a total time frame of about 3 months and total cost of about $10,000. During the third stage, we will compile several aircraft and service profiles, feed the data base with basic information, technical details as well as pictures of each offered aircraft and crew members. For this third development stage, we expect a total time frame of about 5 months and an additional investment of up to $20,000, depending on the amount of man power we will require for the ongoing compiling work. · Building up our international network with potential airplane operators, travel agencies and suppliers of add-on services such as catering services, concierge and ground transportation services. o Although we currently have no agreements in place with any of these service providers, we are in negotiations with several independent flight operators and service suppliers. The further development of our network of independent flight operators, flight staff and add-on service suppliers will be an ongoing task during the next twelve to twenty-four months. Based upon our market research and our management’s industry expertise, we are seeing business opportunities in the Central and Eastern European Countries (CEE) and the Commonwealth of Independent States,the regional organization of 12 countries which are former Soviet Republics, the (CIS Market). At a first step, we will focus on those Central and Eastern European countries, which are members of the European Union, have stable economic conditions and show an emerging business aviation industry. This will include geographic target markets such as Hungary, Czechoslovakia, Poland, Bulgaria, Serbia and Croatia.Future target countries of interest are those CIS countries that show high resource-related industry activity, such as oil, gas and mining, but also show long distances between towns, company headquarters and production sites. In the future,this will target markets such as Ukraine, Belarus, Kazakhstan and Azerbaijan. Hermes Jets will not own or operate the aircraft, manage pilots, or own supporting operator infrastructure, like operations and maintenance facilities. We will leave the flying entirely to operators who specialize in air travel and are required to be compliant with the requirements of national and international aviation regulations for aircraft maintenance, aircrew training and aircraft operations. Our core competence will be the interconnection of flight capacity with individual travel needs and the efficient delivery of the related travel services. We will generate revenues and income from several sources as follows: · Sale of flight capacity only: Although our booking tools are not yet operational and will not be fully operational until all three development stages described above are completed, as described above, we have currently completed our booking tools to such extent that we believe that we will nonetheless be able to act as a pure broker/travel agent who connects a client with any air travel operator that meets the client’s travel requirements at a specific date and generate revenues from these activities in the first quarter 2011. The client will pay the operator directly and Hermes Jets will invoice the operator in the form of a commission fee for its brokerage service.It is management’s belief based upon its understanding of the industry that best practice commission fees for basic brokerage services typically range from 5% to 15%. Additional commission or service fees are possible but finally will depend on the scope of services agreement with a specific air carrier, and we anticipate our pricing to be consistent with best practice. As of today we have completed the first part of our corporate web presence which allows our clients to submit travel inquiries, inquire about airplane availability and request related price quotes. Due to our current website, we have already received first customer inquiries and inquiries from air carriers who expressed their interest in collaboration with our company. Based on this starting position we expect to close the first sales-agent agreements by the end of the third quarter in 2010 and to generate first revenues from sale of flight capacity only from first quarter in 2011 onwards. · Sale of all-inclusive travel packages: Although our booking tools are not yet operational and will not be fully operational until all three development stages described above are completed, we hope that when completed, we will be able to, according to client’s requirements, organize the entire trip and secure flight capacity, pilot and cabin crew as well as any additional services the client may want. Customers will be invoiced by Hermes Jets with a service fee for providing travel management and helpdesk services, and the service providers, such as the charter operator or any other provider, will be invoiced with a commission fee for brokerage services. Customer service fees may range from 10% to 20% on the package price. Commission fees are typically paid as a difference between discounted and retail prices or as a fix percentage of net prices. It is management’s belief based upon its understanding of the industry that best practice commission fees typically range from 5% to 15% based on the net prices, and we anticipate our pricing to be consistent with best practice. In order to be able to offer “all-inclusive travel packages” to our clients, we need to extend our network of different suppliers of add-on services such as catering services, concierge and ground transportation services. We expect to establish a first basic network of suppliers of add-on services by the end of 2010 and therefore expect to start marketing all-inclusive travel packages during the first quarter in 2011. Based on this timeframe we expect first revenues from the sale of all-inclusive travel packages from the second quarter in 2011 onwards. · Sale of empty leg charter management services to flight operators:A financial issue for operators is the one-way flight, where a client travels from Point A to Point B but does not want to return immediately. This is expensive both for the operator or the client who must pay the price of a round-trip for a one-way ticket if the operator doesn’t want to bear the cost of an empty return. Although our booking tools are not yet operational and will not be fully operational until all three development stages described above are completed, we hope that when completed, we will be able to build up a web-based online data base which will provide information on empty leg flights currently available. Operators will pay a quarterly service fee to get listed and regularly update their capacities in the empty leg online database and, additionally, will pay a reduced commission for each empty leg capacity which is successfully sold through our empty leg management data base. Depending on the data processing volume, administration work and success rate, we plan to implement a mixed fee structure starting from $100 listing fee per quarter and a minimum commission fee of 5% per each empty leg unit successfully sold through our database. Charter operators with the potential to become partners/clients of our company are identified by ongoing market research, networking activities and direct approach. We will research and identify airline operators through browsing the web, researching aviation associations and their members and attending fair trades and exhibitions. Once the first operation is set-up we will start advertising and promoting our business to attract potential flight operators and service providers directly. As of today, we expect a timeframe of six months maximum to complete the necessary web-based online database for the management of offered empty-leg flight capacities and additional three months to acquire first clients and compile empty-leg flight capacities. Based on this agenda we expect to start marketing empty-leg flight capacities to customers during the second quarter in 2011 and to generate first revenues from the sale of empty-leg flight capacities from the third quarter in 2011 onwards. We had a net loss of $(72,143) and $(28,584) at December 31, 2009 and March 31, 2010, respectively. Our monthly burn rate is approximately $9,000. There is substantial doubt about our ability to continue as a going concern over the next twelve months. We maintain a website at www.hermesjets.com. Nothing on that website is part of this Prospectus. -4- The Offering As of the date of this prospectus, we had 5,004,200 shares of common stock issued and outstanding. Selling shareholders are offering up to 492,300 shares of common stock. The selling shareholders will offer their shares at $1.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. There is no assurance that our securities will ever become qualified for quotation on the OTC Bulletin Board. There is no assurance that the selling shareholders will sell their shares or that a market for our shares will develop even if our shares are quoted on the OTC Bulletin Board. To be quoted on the OTC Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. The current absence of a public market for our common stock may make it more difficult for you to sell shares of our common stock that you own. Our shares will be "penny stocks" as that term is generally defined in the Securities Exchange Act of 1934. Our shares thus will be subject to rules that impose sales practice and disclosure requirements on broker-dealers who engage in certain transactions involving a penny stock. Because of these regulations, broker-dealers may encounter difficulties in their attempt to sell shares of our common stock, which may affect the ability of selling shareholders or other holders to sell their shares in the secondary market and have the effect of reducing the level of trading activity in the secondary market. These additional sales practice and disclosure requirements could impede the sale of our securities, if our securities become publicly traded. In addition, the liquidity for our securities may be decreased, with a corresponding decrease in the price of our securities. Therefore, our shareholders will, in all likelihood, find it difficult to sell their securities. Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. Statement of Operations Data For the three months ended March 31, 2010 For the year ended December 31, 2009 For the period from September 11, 2008(inception) toDecember 31, 2008 For the period from September 11, 2008 (inception) to March 31, 2010 Revenue from operations $
